Title: From Thomas Jefferson to William Rose, 9 August 1780
From: Jefferson, Thomas
To: Rose, William



Sir
Richmond August 9. 1780.

Congress having taken upon themselves the expresses established by this state from hence to the southern army you will be pleased to turn them over to Colo. Finnie. All expences incurred since the 29th day of June are to be continental. If Colo. Finnie requires the same horses to be continued you will settle with him for them at the price they cost us, otherwise call them in. Whatever sum you debit Colo. Finnie with, you will be pleased to take a proper voucher from him, and deliver it to the executive. I am Sir Your very humble servt.,

Th: Jefferson

